DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 24 February 2020. 
Via Amendments received 17 June 2022, claims 1 and 11 were amended, claims 9, 10, 19, and 20 cancelled, and claims 21-23 added. 
This communication is a final office action. Claims 1-8, 11-18, and 21-23 are currently pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference characters 110’, 115’, 130’, and 135’ as described at least in the specification paragraphs [0032]-[0033], [0039], [0043]-[0045], [0047]-[0056].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0031] discloses “network 140” and “second communications module 135”, paragraph [0032] and [0044] disclose “second communications module 135”, and paragraphs [0042] and [0046] disclose “network 140”; however, Fig. 1 shows reference characters “network 135” and “communication module 140”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Somers et al. (US 11099573 B2), hereinafter referred to as “Somers”, in view of Shvodian (US 2008/0101253 A1), hereinafter referred to as “Shvodian”, and further in view of Kolev et al. (US 2002/0068594 A1), hereinafter referred as “Kolev”.
Somers, Shvodian, and Kolev are considered analogous to the claimed invention because they are in the same field of wireless communication (see MPEP 2141.01 (a)).
Regarding claim 1, Somers teaches A system for a vehicle comprising: 
a first communications module configured to transmit messages for receivers outside of the vehicle (see at least Somers Fig. 1 “first computing system 110”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”); 
a second communications module… in which the second communication module is dedicated to receiving messages from the first communication module (see at least Somers Fig. 1 “third computing system 114”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”, column 5, lines 59-65 “Similarly, the second computing system 112 may be configured to receive the second sensor data 108 and generate an output comprising data 118. The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110 and the data 118 generated by the second computing system 112 and generate an output comprising data 120.”); 
the computer, including a processor and a memory (see at least Somers Fig. 5 “vehicle computing system(s) 504”, “processor(s) 516”, “memory 518”, and column 5 lines 32-33, 52-54 “The vehicle 102 can also include one or more computing systems… The computing system(s) 110, 112, 114 may be configured to perform one or more processes”), 
the memory including instructions such that the processor is programmed to: 
determine whether the message provided from the computer to the first communications module has subsequently been received from the second communications module (see at least Somers Fig. 1, column 5, lines 61-63 “The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110”, column 6, lines 50-60 “For example, and as illustrated, tags 122c, 122d are associated with the data 116 generated by the first computing system 110… the tags 122c, 122d associated with the data 116 can include some or all of the information contained in the respective tags 122a, 122b, as well as third timestamp information (t.sub.3) 124c and a first system identification information (id.sub.s1) 130a”, wherein the identification information 130a identifies that the data has come from the first computing system 110); 
determine whether to generate a warning message based on the determination of whether the message has been received from the second communications module (see at least Somers column 2, lines 42-51 “However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example”.); and 
actuate the vehicle based on the warning message (see at least Somers Fig. 6, and column 10, lines 48-56 “The safe state component 138 may receive event information from the latency threshold component 136, e.g., when the latency threshold component 136 detects an anomalous event, and institute one or more operations in response to the event. In the illustrated example, the safe state component 138 may control the vehicle 102 by issuing a safe state control 140. For example, the safe state control 140 can control the vehicle 102 to execute a safe stop maneuver.”, column 21, lines 2-4 “In some examples, information about the anomalous latency event may be provided to the safe state component 536 to take some safe action.”, column 26, lines 1-4 “Thus, by way of nonlimiting example, the safe state component 536 can publish data, e.g., a safe stop message, to the bus 538, and the drive module(s) 514, which may subscribe to receive safe stop messages, can receive the published message, and implement the safe stop.”).
Somers teaches that the first computing system 110 receives data from first and second sensor systems 104a, 104b, and that the third computing system 114 outputs data 120 as control data (see at least Somers column 5 lines 65-67). Somers does not teach that the computer provide a message to the first communication module and the second communications module providing the messages to a computer in the vehicle. However, Shvodian teaches a controller sending a message to a destination mode and receiving a response from the destination mode (see at least Shvodian [0020] “The controller 210 is configured to transmit a round trip time (RTT) measurement packet to a network element at the destination node via the interface 205 and to measure a RTT from transmission of the RTT measurement packet to reception of a response from the destination node to determine if the RTT is greater than a predetermined time period”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to include that the computer provide a message to the first communication module and the second communications module providing the messages to a computer in the vehicle as disclosed in Shvodian. This combination would have been done by known methods as sending an initial message/signal to a receiver and determining the time of the receiver’s receipt of the message/signal is the only way to determine a system’s latency. The results of this combination are predictable and, in combination, the elements of Somers and Shvodian merely perform the same functions as they do separately. 
Somers in view of Shvodian does not teach but Kolev teaches that the second communications module operates in a receiver-only mode (see at least Kolev abstract “A method is provided for use in a radio-communication system having a first radio-communication device and a second radio-communication device, the second radio-communication device capable of operating in a disadvantaged mode wherein only a one-way communication link is possible from the first radio-communication device to the second radio-communication device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers in view of Shvodian to use “operates in a receiver-only mode” as disclosed in Kolev. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the  determination of a message latency between two communicatively connected modules of Somers in view of Shvodian with Kolev’s capability of the communication modules to operate in a one-way communication mode. Limiting the second communication module to be receiving-only allows the communication modules to operate across a larger distance and increases the portability of the second communication device, allowing the second communication device to be a roadside communication device or some other remote device (see at least Kolev [0003]-[0005] “A characteristic common to radio-communication systems is that they have a limited range. That is to say, for any two radio-communication devices, the maximum distance at which the radio-communication devices are able to communicate with each other (i.e. maintain a communications link) is limited by the coding gain and transmission power of the devices. Quite obviously, to maximize the portability of the second radio-communication devices, it is necessary to minimize the size of the device. Because of this need to decrease the size of the device, it is necessary to use a smaller transmitter and power supply in the second radio-communication device than can be used in the first radio-communication device. In doing so, the maximum range at which the first and second radio-communication devices can transmit messages back and forth may be decreased. However, not all communications to be carried on between the second radio-communication device and the first radio-communication device require a two-way communication link. For example, the first radio-communication device can transmit broadcast information to the second radio-communication device on a one-way communication link. Not limited by the size of the transmitter or power supply of the second radio-communication device, the maximum distance for this communication between the first and second radio-communication devices is only limited by the size of the transmitter and power supply of the first radio-communication device, which is typically several orders of magnitude larger than that used in the second radio-communication device.”).
Regarding claim 2, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 1 as shown above. Somers further teaches wherein the processor is further programmed to calculate a message latency corresponding to the message (see at least Somers Fig. 6, and column 20, lines 22-27 “In some implementations, the latency component 532 can perform functions associated with system latency. For example, the latency component 532 can receive information associated with the receipt, creation, and/or output of data from one or more of the systems associated with the vehicle 502.”).
Regarding claim 3, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 2 as shown above. Somers further teaches wherein the processor is further programmed to calculate the message latency corresponding to the message by subtracting a received timestamp (rxtimestamp) from a transmission timestamp (tx_timestamp) (see at least Somers column 6, lines 6-14 “As shown in FIG. 1, an instance of the data 106 generated by the first sensor system 104a may have an associated first tag 122a that includes first timestamp information (t.sub.1) 124a and a first unique ID (id.sub.1) 126a. The first timestamp information 124a may include a time at which the data 106 was captured, e.g., a time at which a sensor of the first sensor system 104a was read out, and/or a time at which the data was sent, e.g., transmitted or published, by the first sensor system 104a.”, column 8, lines 57-62 “For instance, a latency associated with the data 106 may be a difference between a time at which the data 106 is captured by the first sensor system 104a and a time at which the packet 128a is output by the first sensor system 104a, which times may be included in the first timestamp information 124a.”, column 9, lines, 3-11 “In another non-limiting example … a latency associated with the first computing system 110 may be calculated as a difference between a time at which the data 116 is published by the first computing system 110 and a time associated with receiving the data 106 and/or the data 108 at the first computing system 110.”).
Regarding claim 4, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 3 as shown above. Somers further teaches wherein the processor is further programmed to determine whether the message latency is greater than a predetermined latency threshold (see at least Somers column 10, lines 32-40 “The latency threshold component 136 may include information about latency thresholds for each of the systems of the vehicle 102. For example, the latency threshold component 136 may determine whether a latency determined by the latency determination component 134 falls within a threshold or expected latency range. When the latency for one of the systems is outside of the expected range, the latency threshold component 136 may determine an anomalous performance event.”).
Regarding claim 5, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 4 as shown above. Somers further teaches wherein the processor is further programmed to generate the warning message when the message latency is greater than the predetermined latency threshold (see at least Somers column 2, lines 42-51 “In some examples, a latency determined according to techniques described herein can be compared to an expected or operational latency range… However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example.”).
(Supplemental note: Examiner is interpreting Somers’ “expected or operational latency range” to teach Applicant’s “predetermined latency threshold”.)
Regarding claim 6, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 5 as shown above. Somers further teaches wherein the processor is further programmed to cause the warning message to be transmitted via a wireless network to a server (see at least Somers Fig. 5, “network(s) 542” and “remote computing system(s) 544”, and column 26, lines 17-20 “For example, the remote computing system(s) 544 may be one or more computing devices in communication with the vehicle 502, e.g., via the network 542.”).
Regarding claim 11, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 1.
Regarding claim 12, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 2.
Regarding claim 13, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 3.
Regarding claim 14, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 4.
Regarding claim 15, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 5.
Regarding claim 16, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Kolev as applied to claims 5 and 15 above, and even further in view of Koller et al (Pub No. US 20210309238 A1), hereinafter referred to as “Koller”.
Koller is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)).
Regarding claim 7, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 5 as shown above. Somers, Shvodian, and Kolev fail to teach but Koller teaches wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode (see at least Koller [0006] “A method for operating an autonomously driving vehicle that is connected to a central computer unit via a communication connection for exchanging data provides that, during the autonomous driving mode, a request to take over a driving task is emitted to a vehicle user when at least one takeover condition is fulfilled. According to the invention, the takeover condition is fulfilled when it is established that the communication connection to the central computer unit is disrupted on a route portion that exceeds a predetermined length and on which the vehicle is located or which the vehicle is approaching.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers, Shvodian, and Kolev to use “wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode” as disclosed in Koller. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Somers, Shvodian, and Kolev with Koller’s switch from autonomous driving to manual driving after a communication disruption to increase safety during a vehicle’s autonomous driving (see at least Koller [0007]-[0009], “By using the method, the traffic safety can be increased… Thus, it can be ensured to the greatest extent that an exchange of necessary information between the vehicle and the central computer unit, in particular for the autonomous driving mode of the vehicle, is possible”).
Regarding claim 17, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Kolev as applied to claims 3 and 13 above, and even further in view of Aldana et al (US Patent No. 11228880 B2), hereinafter referred to as “Aldana”.
Aldana is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)).
Regarding claim 8, Somers in view of Shvodian and further in view of Kolev teaches the system of claim 3 as shown above. Somers, Shvodian, and Kolev fail to teach but Aldana teaches wherein the processor is further programmed to compare source identification information for the message to a system identification (see at least column 205, lines 561-565 “Additionally or alternatively, the vehicular communication device may have its own local database of valid certificates and their issues, and may reference this database with received certificates.”) to determine whether to calculate the message latency (see at least Aldana column 68, lines 32-37 “In some aspects, one or more vehicular communication devices may estimate the latency of one or more links (e.g., roundtrip delay for a packet) between the one or more vehicular communication devices and the one or more deciding entities.”, column 206, lines 35-43 “As described below, there may be various methods for devices such as vehicular communication devices to exchange authenticated data in the V2X setting. This data exchange may be, for example, between vehicular communication devices operating at high speeds, and the integrity and veracity of the exchanged data may be an important consideration. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus.”, wherein the vehicle communication device authenticates the source of V2X data, and devices which cannot be authenticated to a source in the database of valid certificates are flagged as false and the latency is not calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers, Shvodian, and Kolev to use “wherein the processor is further programmed to compare source identification information for the message to a system identification to determine whether to calculate the message latency” as disclosed in Aldana. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Somers, Shvodian, and Kolev with Aldana’s comparison of a data source with a database of certificates to ensure the security of a V2X communication system (see at least Aldana column 204, lines 25-50 “As more vehicle are equipped with V2X capabilities, there may be an increase in the amount of data available for exchange between vehicles and/or the network. Since vehicle operation and overall network management may become increasingly reliant on the quality and integrity of this data exchange, the effective and safe transfer of data from device-to-device and device-to-network may be an important feature. In some aspects of this disclosure, methods and devices are provided to authenticate the sources of data in V2X communications…. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus. Furthermore, various aspects may relate to methods and devices configured for data exchange with differing levels of detail among a plurality of vehicles are disclosed. For example, these differing levels of detail can depend on certain vehicular communication device characteristics, such as higher levels, and more detailed information may be exchanged between vehicles of a common manufacturer.”)
Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as has been set forth above, in the rejection of claim 8.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian, and further in view of Aldana.
Regarding claim 21, Somers teaches a system comprising: 
a first communications module (see at least Somers Fig. 1 “first computing system 110”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”); 
a second communications module communicatively coupled to the first communications module (see at least Somers Fig. 1 “third computing system 114”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”, column 5, lines 59-65 “Similarly, the second computing system 112 may be configured to receive the second sensor data 108 and generate an output comprising data 118. The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110 and the data 118 generated by the second computing system 112 and generate an output comprising data 120.”); and 
a computer including a processor and a memory, the memory including instructions such that the processor is programmed to: 
… wherein the first communications module is configured to transmit the message (see at least Somers column 5, lines 55-59 “For instance, as illustrated in FIG. 1, the first computing system 110 may be configured to receive the first sensor data 106 and the second sensor data 108 and generate an output comprising data 116.”); 
determine whether the message has been received from the second communications module, and, if so … then calculate the message latency corresponding to the message including by subtracting a received timestamp (rxtimestamp) from a transmission timestamp (tx_timestamp) (see at least Somers column 6, lines 6-14 “As shown in FIG. 1, an instance of the data 106 generated by the first sensor system 104a may have an associated first tag 122a that includes first timestamp information (t.sub.1) 124a and a first unique ID (id.sub.1) 126a. The first timestamp information 124a may include a time at which the data 106 was captured, e.g., a time at which a sensor of the first sensor system 104a was read out, and/or a time at which the data was sent, e.g., transmitted or published, by the first sensor system 104a.”, column 8, lines 57-62 “For instance, a latency associated with the data 106 may be a difference between a time at which the data 106 is captured by the first sensor system 104a and a time at which the packet 128a is output by the first sensor system 104a, which times may be included in the first timestamp information 124a.”, column 9, lines, 3-11 “In another non-limiting example … a latency associated with the first computing system 110 may be calculated as a difference between a time at which the data 116 is published by the first computing system 110 and a time associated with receiving the data 106 and/or the data 108 at the first computing system 110.”); 
determine whether the message latency is greater than a predetermined latency threshold (see at least Somers column 10, lines 32-40 “The latency threshold component 136 may include information about latency thresholds for each of the systems of the vehicle 102. For example, the latency threshold component 136 may determine whether a latency determined by the latency determination component 134 falls within a threshold or expected latency range. When the latency for one of the systems is outside of the expected range, the latency threshold component 136 may determine an anomalous performance event.”); and 
determine whether to generate a warning message based on the determination of whether the message has been received from the second communications module (see at least Somers Fig. 1, column 5, lines 61-63 “The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110”, column 6, lines 50-60 “For example, and as illustrated, tags 122c, 122d are associated with the data 116 generated by the first computing system 110… the tags 122c, 122d associated with the data 116 can include some or all of the information contained in the respective tags 122a, 122b, as well as third timestamp information (t.sub.3) 124c and a first system identification information (id.sub.s1) 130a”, wherein the identification information 130a identifies that the data has come from the first computing system 110) and whether the message latency is greater than the predetermined latency threshold (see at least Somers column 2, lines 42-51 “However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example”.).
Somers does not teach but Shvodian teaches the processor provide a message to the first communications module ([0020] “The controller 210 is configured to transmit a round trip time (RTT) measurement packet to a network element at the destination node via the interface 205 and to measure a RTT from transmission of the RTT measurement packet to reception of a response from the destination node to determine if the RTT is greater than a predetermined time period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to include that the computer provide a message to the first communication module as disclosed in Shvodian. This combination would have been done by known methods as sending an initial message/signal to a receiver and determining the time of the receiver’s receipt of the message/signal is the only way to determine a system’s latency. The results of this combination are predictable and, in combination, the elements of Somers and Shvodian merely perform the same functions as they do separately. 
Somers in view of Shvodian does not teach but Aldana teaches that the calculation of message latency is based on a comparison of source identification information for the message to a system identification to determine whether to calculate a message latency (see at least column 205, lines 561-565 “Additionally or alternatively, the vehicular communication device may have its own local database of valid certificates and their issues, and may reference this database with received certificates.”, column 68, lines 32-37 “In some aspects, one or more vehicular communication devices may estimate the latency of one or more links (e.g., roundtrip delay for a packet) between the one or more vehicular communication devices and the one or more deciding entities.”, column 206, lines 35-43 “As described below, there may be various methods for devices such as vehicular communication devices to exchange authenticated data in the V2X setting. This data exchange may be, for example, between vehicular communication devices operating at high speeds, and the integrity and veracity of the exchanged data may be an important consideration. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus.”, wherein the vehicle communication device authenticates the source of V2X data, and devices which cannot be authenticated to a source in the database of valid certificates are flagged as false and the latency is not calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers and Shvodian to use “wherein the processor is further programmed to compare source identification information for the message to a system identification to determine whether to calculate the message latency” as disclosed in Aldana. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Somers and Shvodian with Aldana’s comparison of a data source with a database of certificates to ensure the security of a V2X communication system (see at least Aldana column 204, lines 25-50 “As more vehicle are equipped with V2X capabilities, there may be an increase in the amount of data available for exchange between vehicles and/or the network. Since vehicle operation and overall network management may become increasingly reliant on the quality and integrity of this data exchange, the effective and safe transfer of data from device-to-device and device-to-network may be an important feature. In some aspects of this disclosure, methods and devices are provided to authenticate the sources of data in V2X communications…. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus. Furthermore, various aspects may relate to methods and devices configured for data exchange with differing levels of detail among a plurality of vehicles are disclosed. For example, these differing levels of detail can depend on certain vehicular communication device characteristics, such as higher levels, and more detailed information may be exchanged between vehicles of a common manufacturer.”)
Regarding claim 22, Somers in view of Shvodian and further in view of Aldana teaches the system of claim 21 as shown above. Somers further teaches wherein the processor is further programmed to cause the warning message to be transmitted via a wireless network to a server (see at least Somers Fig. 5, “network(s) 542” and “remote computing system(s) 544”, and column 26, lines 17-20 “For example, the remote computing system(s) 544 may be one or more computing devices in communication with the vehicle 502, e.g., via the network 542.”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Shvodian and further in view of Aldana, and even further in view of Koller.
Regarding claim 23, Somers in view of Shvodian and further in view of Aldana teaches the system of claim 21 as shown above. Somers in view of Shvodian and further in view of Aldana does not teach but Koller teaches wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode (see at least Koller [0006] “A method for operating an autonomously driving vehicle that is connected to a central computer unit via a communication connection for exchanging data provides that, during the autonomous driving mode, a request to take over a driving task is emitted to a vehicle user when at least one takeover condition is fulfilled. According to the invention, the takeover condition is fulfilled when it is established that the communication connection to the central computer unit is disrupted on a route portion that exceeds a predetermined length and on which the vehicle is located or which the vehicle is approaching.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers, Shvodian, and Aldana to use “wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode” as disclosed in Koller. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention of Somers, Shvodian, and Aldana with Koller’s switch from autonomous driving to manual driving after a communication disruption to increase safety during a vehicle’s autonomous driving (see at least Koller [0007]-[0009], “By using the method, the traffic safety can be increased… Thus, it can be ensured to the greatest extent that an exchange of necessary information between the vehicle and the central computer unit, in particular for the autonomous driving mode of the vehicle, is possible”).
Response to Amendment
Applicant’s arguments filed 17 June 2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 and 103 rejections, an additional reference (Shvodian) has been added to the rejection which teaches some of the newly added limitations in amended claims 1 and 11 and new claims 21-23. The newly added limitations are taught in either the Somers, Shvodian, Kolev, Koller, or Aldana references as has been set forth above, contrary to Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome the 35 U.S.C. 103 prior art rejections. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections. 
Regarding the “receiver-only mode” limitation, Kolev teaches in paragraph [0006] “Within the industry, the two-way and one-way communication links are termed the "advantaged and disadvantaged" modes of operation” and in paragraph [0009] “According to an aspect of the present invention, a method is provided for use in a radio-communication system having a first radio-communication device and a second radio-communication device, the second radio-communication device capable of operating in a disadvantaged mode wherein only a one-way communication link is possible from the first radio-communication device to the second radio-communication device. The method includes the steps of transmitting a paging message from the first radio-communication device to the second radio-communication device with the second radio-communication device operating in the disadvantaged mode, receiving the paging message at the second radio-communication device, and activating a user indicator at the second radio-communication device representative of a request to establish a particular type of communication between the first and second radio-communication devices as an incident of receiving the paging message.”, wherein the second communication device operates in a disadvantaged, one-way communication mode with the first communication device and receives messages from the first communication device. Kolev does not teach that a computer is programmed to “determine whether the message provided from the computer to the first communications module has subsequently been received from the second communications module” but the combination of Somers in view of Shvodian and further in view of Kolev teaches this limitation as shown above in the rejection of claim 1. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
The amendments to the specification and drawings are insufficient to overcome the objections to the specification and to the drawings. 
The 35 U.S.C. 101 rejections, are withdrawn in view of the Applicant’s amendments filed on 17 June 2022. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/K.B.W./Examiner, Art Unit 3667          


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667